                      Case 1:21-cv-00858-APM Document 8 Filed 05/03/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                James Blassingame, et. al.                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-858-APM
                   Donald J. Trump                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Donald J. Trump                                                                                               .


Date:          05/03/2021
                                                                                         Attorney’s signature


                                                                                 Jesse R. Binnall (VBS No. 79292)
                                                                                     Printed name and bar number

                                                                                     Binnall Law Group, PLLC
                                                                                       717 King St, Suite 200
                                                                                     Alexandria, Virginia 22314
                                                                                               Address

                                                                                        jesse@binnall.com
                                                                                            E-mail address

                                                                                          (703) 888-1943
                                                                                          Telephone number

                                                                                          (701) 888-1930
                                                                                             FAX number
